DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 17 February 2021. As directed by the amendment: Claims 1-7 and10-12 have been amended, no claims have been cancelled, and no claims have been added.  Claims 13-48 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-12 are presently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haugland et al. (US Publication No. 2003/0144710, previously cited), in view of Kaula et al. (US Publication No. 2014/0067005), further in view of Simon et al. (US Publication No. 2013/0238050, previously cited).
Regarding Claims 1 and 2, Haugland et al. discloses a system for applying a neuromodulatory signal to an intended target (Abstract, Paragraph 0036-0043), comprising a neuromodulatory signal generator system (power and stimulus control transmitter, Figs. 8-9, Paragraph 0080) configured to comprise a plurality of synthetic neuromodulatory signals (Paragraph 0085-0091), wherein each synthetic neuromodulatory signal represents at least one processed measured peripheral nerve 
Furthermore, Haugland et al. and Kaula et al. do not specifically disclose where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments. Kaula et al. does disclose that the neuromodulatory signals may be used to treat epileptic seizures, control weight, or regulate the heart (Paragraph 0099), which are conditions known in the art to traditionally be treated with drugs or surgery. Furthermore, Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
Regarding Claim 6, Haugland et al. discloses a method of retrieving a synthetic neuromodulatory signal to be administered to an intended target (Abstract, Paragraph 0036-0043), comprising: receiving a selection of a desired effect from a user interface of an electronic device (Paragraph 0074, 0084-0090, 0092); downloading a first synthetic neuromodulatory signal associated with the desired effect to the electronic device in response to the selection (Abstract, Paragraph 0036-0043, 0085-0091); wherein application of the first synthetic neuromodulatory signal to the intended target causes the intended target to experience the desired effect without application of a drug to the intended target (Abstract, Paragraph 0036-0043, 0085-0091), and receiving an input of operational parameters from the user interface  (Paragraph 0074, 0084-0090, 0092) relating to application  (power and stimulus control transmitter, Figs. 8-9, Paragraph 0080) of the downloaded first synthetic neuromodulatory signal.   Haugland et al. discloses the system further comprising storing and receiving operational stimulation parameters for the synthetic neuromodulatory signal associated with the desired effect on the electronic device  (Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/received based on different possible intended targets. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and  a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034) are stored and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored based on different possible intended targets, as taught by Kaula et al., in order to store/receive parameter values that are effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Furthermore, Haugland et al. and Kaula et al. do not specifically disclose where the first synthetic neuromodulatory signal is configured to stimulate nerves as an alternative to drug-based treatments. Kaula et al. does disclose that the neuromodulatory signals may be used to treat epileptic seizures, control weight, or regulate the heart (Paragraph 0099), which are conditions known in the art to traditionally be treated with drugs or surgery. However, Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
Regarding Claim 11, Haugland et al. discloses a non-transient computer readable medium containing instructions that when executed (Paragraph 0016, 0100, 0113, 0129) perform a method comprising: receiving a selection of a desired effect from a user interface of an electronic device (Paragraph 0074, 0084-0090, 0092); downloading a first synthetic neuromodulatory signal associated with the desired effect to the electronic device (programming unit, Figs. 8-9)  in response to the selection (Abstract, Paragraph 0036-0043, 0085-0091); and receiving an input of operational parameters (Paragraph 0074, 0084-0090, 0092)  from the user interface relating to application (power and stimulus control transmitter, Figs. 8-9, Paragraph 0080) of the downloaded first synthetic neuromodulatory signal. Haugland et al. discloses the system further comprising storing, downloading, and receiving operational stimulation parameters for the synthetic neuromodulatory signal associated with the desired effect on the electronic device  (Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/downloaded based on different possible intended targets, and wherein the received parameter input is within the safe range for that intended target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received/applied parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034),  where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0031-0034) are stored/downloaded and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/retrieved based on different possible intended targets, and wherein the received operational parameter input is within the safe range for that intended target, as taught by Kaula et al., in order to store and apply parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
 Furthermore, Haugland et al. and Kaula et al. do not specifically disclose where the first synthetic neuromodulatory signal is configured to stimulate nerves as an alternative to drug-based treatments. Kaula et al. does disclose that the neuromodulatory signals may be used to treat epileptic seizures, control weight, or regulate the heart (Paragraph 0099), which are conditions known in the art to traditionally be treated with drugs or surgery. However, Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
Regarding Claims 3 and 8, Haugland et al. discloses a system further wherein the neuromodulatory signal generator system comprises a storage module comprising the plurality of measured peripheral nerve tissue signals taken from a subject subjected to a condition (stored within the detection means for processing, Paragraph 0036-0043, 0099-0102, 0112-0115, 0129, Claim 5), and wherein the neuromodulatory signal generator system comprises a state machine generator module (power and stimulus control transmitter with microcontroller, Figs. 8-9, Paragraph 0080)  communicating with the storage module to receive the at least one peripheral nerve tissue signal and configured to create the synthetic neuromodulatory signal (closed-loop algorithms with signal analysis, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133), the synthetic neuromodulatory signal created by representing at least one of the processed measured peripheral nerve tissue signals as a sequence of one or more states (determining stimulation using signal analysis of the peripheral nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract) wherein each state is represented by one or more state parameters that are converted to form the synthetic neuromodulatory signal (determining stimulation using signal analysis of the peripheral nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract).  
Regarding Claim 4, Haugland et al. discloses a user interface configured to receive a selection of at least one desired effect from the intended target (Paragraph 0074, 0084-0090, 0092); and a communication module configured to receive the selection of the at least one desired effect from the user interface (radio receivers and other interconnections/communication interfaces, Figs. 8-9, Paragraph 0082-0083, 0085, 0108, 0110). Haugland et al. does not specifically disclose where the user interface is configured to cooperate with one or more access control mechanisms to give different types of Docket No.: 034025-US74353 Application No.: 15/608,872intended targets different levels of access, where the access control mechanisms are configured to restrict access to only those synthetic neuromodulatory signals that have been approved for use for that type of intended target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0031-0034),where the user interface (Paragraph 0005, 0022, 0023)  is configured to cooperate with one or more access control mechanisms to give different types of Docket No.: 034025-US74353 Application No.: 15/608,872intended targets different levels of access (locking control/modification, Paragraph 0017, 0080, different devices or permissions for clinician/patient programming functions, Paragraph 0015, 0022), where the access control mechanisms are configured to restrict access to only those synthetic neuromodulatory signals that have been approved for use for that type of intended target (Paragraph 0022, 0059, 0064, 0069, 0080, 0031-0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to configure the user interface to cooperate with one or more access control mechanisms to give different types of Docket No.: 034025-US74353 Application No.: 15/608,872intended targets different levels of access, where the access control mechanisms are configured to restrict access to only those synthetic neuromodulatory signals that have been approved for use for that type of intended target, as taught by Kaula et al., in order to prevent the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, and to give that access only to a caregiver/doctor, as also taught by Kaula et al. (Paragraph 0022, 0059, 0064, 0069, 0080, 0031-0034).
Regarding Claims 5 and 10, Haugland et al. discloses a system further wherein the neuromodulatory signal generator system comprises stored operational parameters selected from the group consisting of a) identification parameters identifying the needs or wants of the intended target (Paragraph 0086-0092); b) scheduled delivery time parameters of the neuromodulatory signal (Paragraph 0086-0092); c) frequency of application parameters of the neuromodulatory signal (Paragraph 0086-0092); d) parameters indicating the Docket No.: 034025-US74353 Application No.: 15/608,872duration of application of the neuromodulatory signal (Paragraph 0086-0092); and e) parameters indicating the strength of the neuromodulatory signal (Paragraph 0086-0092), wherein the intended target is a human (Paragraph 0052, 0096, subjects of Figs. 2-4)  in order to create the set of state parameters (Abstract, Paragraph 0036-0043, 0085-0092) for generating synthetic neuromodulatory signals for that human subject (Paragraph 0060-0061, 0072, 0123). Haugland et al. does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended human target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended human target (Abstract, Claim 1, Paragraph 0025, 0027, 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received and applied parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, as taught by Kaula et al., in order to apply the neuromodulatory signal using parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 9
Regarding Claims 7 and 12, Haugland et al. discloses a method and non-transient computer readable medium further comprising applying (implanted stimulator, Figs. 8-9, Paragraph 0060-0061, 0072, 0123) a representation of the first synthetic neuromodulatory signal to the intended target according to the received operational parameters to cause the intended target to experience the desired effect (Abstract, Paragraph 0036-0043, 0085-0091), without application of a drug to the user (Abstract, Paragraph 0036-0043, 0085-0091). Haugland et al. discloses a system further wherein the system further comprises applying the operational stimulation parameters for the synthetic neuromodulatory signal (Abstract) Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, as taught by Kaula et al., in order to apply the neuromodulatory signal using parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haugland et al. in view of Kaula et al., further in view of Simon et al., further in view of Faltys (US Publication No. 2010/0125304 previously cited).
Regarding Claim 9, Haugland et al., Kaula et al., and Simon et al. in combination discloses all of the claimed elements as described above except wherein selecting the desired effect comprises selecting a desired effect from the group consisting of: anti-inflammation and pro-inflammation. Faltys teaches a system and method of providing peripheral nerve stimulation wherein stimulation is configured to affect the inflammatory reflex of a patient (Abstract), thereby having an anti-inflammatory or pro-inflammatory effect (Abstract, Paragraph 0013, 0018, 0032). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the desired effect affected by the stimulation to be anti-inflammation and pro-inflammation, as taught by Faltys, in the system and method disclosed by Haugland et al., Kaula et al., and Simon et al. in combination, in order to prevent cell damage or to otherwise treat or modulate disease/symptoms of a patient characterized by inflammation, as also taught by Faltys (Paragraph 0003-0005). 
Response to Arguments
The previous Claim Objections of Claims 6 and 11 as made in the previous Final Rejection Office Action mailed 21 August 2021 have been withdrawn due to the Applicant’s amendments to the claims.
The Applicant's arguments (Pages 14-19 of Response) filed in the RCE filed 17 February 2021 with respect to the previous 35 USC USC 103 rejections of Claims 1-12 as made in the previous Final Rejection Office Action have been fully considered.
 The Applicant specifically argues (Page 14 of Response) that:
Applicant in the previous response outlined how there is no hint in Haugland or Faltys in the cited paragraphs by the previous Office Action of recreating the effects of, for example, a drug by replacing it with an application of a synthetic neuromodulatory signal. In view of this significant and fundamental difference in approach compared to Haugland, it is asserted that no objective technical problem can be formulated to lead the skilled person to the claimed approach in claim 1. Moreover, Haugland attempts to overcome previous problems with treatments of foot drop by augmenting the motor control of the human's muscles. Haugland has no discussion of drug therapy.

Similar arguments are made on Page 18 of Response with respect to the Faltys reference. However, since Haugland et al. does not disclose drug therapy, the Examiner maintains that Haugland et al. does read on the limitation “wherein application of the retrieved synthetic neuromodulatory signal to the intended target causes the intended target to experience the desired effect without application of the drug to the intended target” (Abstract, Paragraph 0036-0043, 0085-0091) as required by Claim 1 as amended, and similar limitations in Claims 6 and 11, and dependent claims. The Examiner agrees that neither Haugland et al. nor Faltys specifically discloses where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments. However, previously cited Simon et al. teaches this limitation. Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and newly cited Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053). Therefore, Simon et al. teaches this feature of Claims 1, 6, and 11.
The Applicant further argues (Pages 16-17 of Response) that none of previously cited Haugland et al., Simon et al., nor Faltys discloses a library configured to store a set of state parameters in a safe range of parameters for that intended target, as  recited in detail in Claim 1 as amended. It is noted that independent Claims 6 and11 have been similarly amended, however, these claims do not recite a library. Dependent Claims 2, 4, 5, and 7 have been amended to recite additional limitations with respect to the library and safe ranges of parameters. The Examiner agrees that none of previously cited Haugland et al., Simon et al., nor Faltys explicitly discloses these features. Haugland et al. does disclose storing operational stimulation parameters for the synthetic neuromodulatory signal associated with the desired effect on the electronic device (Paragraph 0036-0043, 0071-0077, 0085-0091). However, Kaula et al. was used to teach these features in a new 35 USC 103 rejection made above, necessitated by the Applicant’s amendments. Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) in a safe range of parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), where two or more potential safe ranges of parameters (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034) are stored based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100), where the library (Paragraph 0059, 0079-0080) of synthetic neuromodulatory signals contains a set of two or more synthetic neuromodulatory signals (Paragraph 0059, 0064, 0069, 0080, 0031-0034), each set of synthetic neuromodulatory signals associated with a specific desired effect (Paragraph 0017, 0045, 0079, 0098-0100) and its one or multiple states along with control data (Paragraph 0029-0033, 0037, 0043, 0045, 0059, 0099-0100) that contains information about how to apply the synthetic neuromodulatory signals to achieve the specific desired effect (Paragraph 0017, 0045, 0079, 0098-0100), as recited in Claims 1 and 2, and similar limitations in Claims 6 and 11. Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to include a parameter library in the electronic device, wherein the library is configured to cooperate with the user interface, where the library is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target in a safe range of parameters for that intended target, where two or more potential safe ranges of parameters are stored based on different possible intended targets, where the library of synthetic neuromodulatory signals contains a set of two or more synthetic neuromodulatory signals, each set of synthetic neuromodulatory signals associated with a specific desired effect and its one or multiple states along with control data that contains information about how to apply the synthetic neuromodulatory signals to achieve the specific desired effect, as taught by Kaula et al., in order to store parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Dependent Claims 4, 5, and 7 have been amended to recite additional limitations with respect to the library and safe ranges of parameters. These claims have been rejected as described above in view of the newly cited Kaula et al., which teaches details regarding a library configured to store a set of state parameters in a safe range of parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0031-0034), as described in detail above. 
No additional specific arguments were made with respect to dependent Claims 3, 5, 7-8, 10, and 12, or specifically with respect to the previously cited Faltys reference. Therefore, Claims 1-12 remain rejected as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792